Citation Nr: 9928985	
Decision Date: 10/07/99    Archive Date: 10/15/99

DOCKET NO.  97-12 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for residuals of a 
circumcision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel


INTRODUCTION

The veteran served on active duty from June 1950 to May 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

The Board notes that in a March 1997 letter, the veteran's 
representative stated that new medical evidence attached to 
that letter was being submitted for RO consideration with 
respect to, inter alia, the issue reopening the veteran's 
claim for service connection for a back condition.  The 
veteran again raised the back issue in his April 1997 
substantive appeal.  The Board is of the opinion that the 
veteran has effectively raised the issue of whether new and 
material evidence has been presented to reopen his previously 
denied claim of service connection for back disability and 
that he is due proper adjudication of that issue.  Therefore, 
this matter is referred to the RO for appropriate action.


FINDINGS OF FACT

The claim for entitlement to service connection for residuals 
of a circumcision is not plausible. 


CONCLUSION OF LAW

The claim for service connection for residuals of a 
circumcision is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that since his inservice circumcision he 
has suffered constant irritation of the foreskin and urinary 
dysfunction as residuals of that procedure.  

Before evaluating the merits of the veteran's claim, the 
initial question to be answered is whether he has presented 
sufficient evidence to form a well-grounded claim.  In order 
to be well grounded, a claim must be meritorious on its own 
or capable of substantiation.  If the evidence presented by 
the veteran fails to meet this level of sufficiency, no 
further legal analysis need be made as to the merits of his 
claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  In order for a claim to be well 
grounded, there must be competent evidence of current 
disability (a medical diagnosis), incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and a nexus between the inservice injury or disease and the 
current disability (medical evidence).  Epps v. Gober, 126 
F.3d 1464, 1467, 1470 (Fed. Cir. 1997), cert. denied, 118 S. 
Ct. 2348 (1998), Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  Where the determinative issue involves medical 
etiology, competent medical evidence that the claim is 
plausible or possible is required in order for the claim to 
be well grounded.  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  LeShore v. Brown, 8 
Vet. App. 406, 408 (1995).

Review of service medical records confirms that the veteran 
underwent a circumcision for redundant prepuce in December 
1951.  He was discharged from the hospital one week later.  
Post-operative follow-up in December 1951 revealed continued 
swelling in the region of the frenular attachment.  
Separation examination conducted in May 1954 was negative for 
pertinent complaints or findings.  

The veteran underwent VA compensation and pension 
examinations for his circumcision residuals and for skin 
disabilities.  Although some debris was found beneath penal 
skin bridges, no evidence of infection or rash along the 
shaft of the penis was found.  Furthermore, no residual 
scarring of the penis due to the circumcision was found.

After a thorough review of the evidence, the Board concludes 
that the veteran has not presented a well-grounded claim for 
service connection for residuals of a circumcision.  No 
evidence of current clinical pathology that would constitute 
residuals of the inservice circumcision has been presented.  
Thus, the claim is inherently not plausible.  Accordingly, in 
the absence of evidence substantiating the presence of 
current disability related to the inservice circumcision, 
service connection is not in order.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Caluza at 506.

Because the claim is not well grounded, the veteran cannot 
invoke the VA's duty to assist in the development of his 
claim for service connection for residuals of a circumcision.  
See 38 U.S.C.A. § 5107(a); Grottveit at 93; Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).

The Board acknowledges the veteran's representative's 
assertions that the veteran is due further development 
pursuant to rules contained in VA Adjudication Procedure 
Manual, M21-1 (Manual M21-1).  The Board notes, however, that 
the Court of Appeals for Veterans Claims and the Federal 
Circuit have interpreted 38 U.S.C. § 5107 as conditioning the 
VA's duty to "assist . . . in developing the facts pertinent 
to the claim" upon the submission by the claimant of a well-
grounded claim.  The courts specifically found that no duty 
to assist exists without presentation of a well-grounded 
claim despite VA guidelines contained in Manual M21-1 
speaking to development of even not-well-grounded claims.  
Epps v. Gober, 126 F.3d 1464, 1467, 1470 (Fed. Cir. 1997), 
cert. denied, 118 S. Ct. 2348 (1998); Morton v. West, 12 Vet. 
App. 477, 485 (1999). 

Thus, absent the submission and establishment of a well-
grounded claim, VA cannot undertake to assist a veteran in 
developing facts pertinent to his or her claim. 

The Board has considered and denied the appeal as not well 
grounded, whereas the RO denied the claim on the merits.  
However, the veteran has not been prejudiced by the Board's 
decision because in assuming that the claim was well 
grounded, the RO accorded the veteran greater consideration 
than the claim in fact warranted under the circumstances.  
Bernard v. Brown, 4 Vet.App. 384, 392-94 (1993).  To remand 
this case to the RO for consideration of the issue of whether 
the veteran's claim is well grounded would be pointless and, 
in light of the law cited above, would not result in a 
determination favorable to the veteran.  VAOGCPREC 16-92.


ORDER

Evidence of a well grounded claim for service connection for 
residuals of a circumcision not having been submitted, the 
appeal is denied.




		
	U. R. POWELL
	Member, Board of Veterans' Appeals

 

